DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
2.	The terminal disclaimer filed on 12/1/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks
3.	In response to communications filed on 12/1/2021, no claims have been cancelled; no claims have been amended, and no new claims have been added. Therefore, claims 1-35 are presently pending in the application.

Allowable Subject Matter
4.	Claims 1-35 are allowed over prior art made of record.
5.	The following is an examiner’s statement of reasons for allowance: 
	The Applicants’ arguments in the Amendment filed on 8/31/2021 and the Terminal disclaimer filed 12/1/2021, have been fully considered and are found persuasive. The prior art of record Ching (U.S. Patent No. 6,560,620) [As disclosed on the IDS filed 7/24/2014], in further view of Jernigan, IV et al. (U.S. Patent Application Publication No. 2006/0248273), in further view of Whalen et al. (U.S. Patent Application Publication No. 2007/0050423), in view of Zhang et al. (U.S. Patent Application Publication No. 2010/0161526), does not teach, disclose or suggest:

A method for differentiating two or more data sets having common data set identifiers. The method comprising the steps of selecting in a user interface of a file system a plurality of data sets comprising one or more data elements, and edges, wherein a root node of each of the data sets represents a file from a first directory of the file system. Each root node has an associated value comprising a data set identifier in a form of a filename and the edges represent second directories that are subdirectories to the first directory and each edge comprises an identifier in a form of a name corresponding to the subdirectories. Searching the plurality of data sets and identifying in the selected and retrieved plurality of data sets a group of the data sets of two or more files having a duplicate data set identifier in the form of a filename for each of the two or more files. Comparing each data set in the group with each other data set in the group so as to identify one or more differentiating characteristics between the data sets in the group starting with the root node of each data set and down the edges to nodes at an end of each edge in a breadth first traversal. Associating difference data representing one or more of the identified differentiating characteristics with the corresponding data set so as to provide one or more differentiators between two or more of data sets of the group. The prior arts of record specifically do not teach or disclose displaying in the user interface to the file system the one or more differentiators, wherein the identified differentiating characteristics include a first type of differentiating characteristic describing whether any one of the plurality of data sets comprise one or more non-common edges representing non-common directories in the file system, a second type of differentiating characteristic describing whether the 
Claims 2-17 are allowed because they are dependent on independent claim 1.

An apparatus for differentiating two or more data sets having common data set identifiers. The apparatus comprising a computer and being operable when executed in memory of the computer to select a plurality of data sets comprising one or more data elements, and edges. A root node of each of the data sets represents a file from a first directory of the file system and each root node has an associated value comprising a data set identifier in a form of a filename and the edges represent second directories that are subdirectories to the first directory and each edge comprises an identifier in a form of a name corresponding to the subdirectories. Searching the plurality of data sets and identify in the selected and retrieved plurality of data sets a group of the data sets of two or more files having a duplicate data set identifier in the form of a filename for each of the two or more files. Compare each data set in the group with each other data set in the group so as to identify one or more differentiating characteristics between the data sets in the group starting with the root node of each data set and down the edges to nodes at an end of each edge in a breadth first traversal. Associate difference data representing one or more of the identified differentiating characteristics with the corresponding data set so as to provide one or more differentiators between two or more of data sets of the group. The prior arts of record specifically do not teach or disclose displaying in the user interface to the file system the one or more differentiators, wherein the identified differentiating characteristics include a first type of differentiating characteristic describing whether any one of the plurality of data sets comprise one or more non-common edges representing non-common directories in the file system, a second type of differentiating characteristic describing whether the plurality of data sets comprise file types in common having non-common file names, or a third type ofPage 6 of 12Docket No. GB920090034US02 Application No. 16/278,727differentiating characteristic whether any of the plurality of data sets comprise a non-common property representing a file type not in common with remaining data sets of the plurality of data sets. Scoring the identified differences in accordance with a data differentiator rule set comprising a set of rules that apply different scores to predetermined types of differentiating characteristics of the data elements that make up each data set, wherein the first type of differentiating characteristic is scored highest and the third type of differentiating characteristic is scored lowest. Presenting in the user interface to the file system a predetermined number of a highest scored differentiating characteristics so as to enable an end user to differentiate between the files having common file names, as claimed in independent claim 18.
Claims 19-34 are allowed because they are dependent on independent claim 18.

	A computer program comprising a non-transitory computer usable medium storing program code means adapted to perform a method of differentiating two or more data sets having common data set identifiers. The program code comprising computer readable program code for selecting in a user interface to a file system, a plurality of data sets comprising one or more data elements, and edges. A root node of each of the data sets represents a file from a first directory of the file system and each root node has an associated value comprising a data set identifier in a form of a filename and the edges represent second directories that are subdirectories to the first directory and each edge comprises an identifier in a form of a name corresponding to the subdirectories. The computer readable program code for searching the retrieved plurality of data sets and identifying in the selected and retrieved plurality of data sets a group of the data sets of two or more files having a duplicate data set identifier in the form of a filename for each of the two or more files. ThePage 9 of 12Docket No. GB920090034US02Application No. 16/278,727 computer readable program code for comparing each data set in the group with each other data set in the group so as to identify one or more differentiating characteristics between the data sets in the group starting with the root node of each data set and down the edges to nodes at an end of each edge in a breadth first traversal. The prior arts of record specifically do not teach or disclose the computer readable program code for associating difference data representing one or more of the identified differentiating characteristics with the corresponding data set so as to provide one or more differentiators between two or more of data sets of the group and displaying in the user interface to the file system the one or more differentiators. The identified differentiating characteristics include a first type of differentiating characteristic describing whether any one of the plurality of data sets comprise one or more non-common edges representing non-common directories in the file system, a second type of differentiating characteristic describing whether the plurality of data sets comprise file types in common having non-common file names, or a third type of differentiating characteristic whether any of the plurality of data sets comprise a non-common property representing a file type not in common with remaining data sets of the plurality of data sets. The computer readable program code for scoring the identified differences in accordance with a data differentiator rule set comprising a set of rules that apply different scores to predetermined types of differentiating characteristics of the data elements that make up each data set, wherein the first type of differentiating characteristic is scored highest and the third type of differentiating characteristic is scored lowest. The computer readable program code for presenting in the user interface to the file system a predetermined number of a highest scored differentiating characteristics so as to enable an end user to differentiate between the files having common file names, as claimed in independent claim 35.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/11/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164   

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164